ACCEPTED
                                                                                                   01-15-00675-CR
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                             10/13/2015 3:15:14 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK

                             IN THE COURT OF APPEALS
                         FIRST SUPREME JUDICIAL DISTRICT
                                 HOUSTON, TEXAS                                FILED IN
                                                                        1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
JAVIER MORENO                                      }
                                                                        10/13/2015 3:15:14 PM
                                                                        CHRISTOPHER A. PRINE
VS.                                                }       No.   01-15-00675-CRClerk

THE STATE OF TEXAS                                 }

      APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

         COMES NOW          JAVIER MORENO, appellant in the above cause, under the

authority of Tex. R. App. P. 10.5(b) & 38.6(d), and would respectfully request this Court to

grant this motion for extension of time to file his brief. In support of said motion, appellant

would show as follows:

                                            I.

         This appeal lies from appellant's conviction in The State of Texas vs. Javier Moreno,

Cause No. 1038733 in the 174th      Judicial District Court, Harris County, Texas. The record

reflects the Defendant plead not guilty to Indecency with a Child, on July 13, 2015. On

July 14 2015, a Court Trial was held. On July 15, 2015 the Court found the Defendant

guilty and sentenced the Defendant to 4 years T.D.C.. No Motion for New Trial was filed.

Notice of Appeal was filed on July 15, 2015. An Amended Notice of Appeal was filed July

27, 2014.

         This Court has jurisdiction pursuant to Tex. R. App. P. 26.2(a)(Vernon Pamphlet

2015).
                                              II.

       This is Appellant's first request for an extension of time. The current deadline for

appellant to file his brief is October 15, 2015. The Appellant is requesting a thirty (30)

day extension of time, until November 15, 2015.

                                             III.

       An extension of time is necessary so that counsel can adequately brief the issues

presented.

       WHEREFORE PREMISES CONSIDERED, appellant prays this Honorable Court

grant this requested extension of time to file the brief.

                                                    Respectfully submitted,

                                                    /s/ Sharon Slopis

                                                    Sharon Slopis
                                                    P.O. Box 980803
                                                    Houston, Tx 77098
                                                    (713) 529-0771
                                                    TBC# 18511300
                                                    ATTORNEY FOR APPELLANT




                                              2
                            CERTIFICATE OF SERVICE


      I hereby certify that on October 13, 2015, a true and correct copy of the foregoing

motion was tendered to the Clerk of the Court to be deposited in the box reserved for the

Harris County District Attorney's Office.

                                                /s/ Sharon Slopis

                                                Sharon Slopis,

                                                ATTORNEY FOR THE APPELLANT




                                            3
                         IN THE COURT OF APPEALS
                     FIRST SUPREME JUDICIAL DISTRICT
                             HOUSTON, TEXAS

JAVIER MORENO                                }

VS.                                          }      No. 01-15-00675-CR

THE STATE OF TEXAS                           }




                                     ORDER

      BE IT REMEMBERED, that on this day came to be heard the foregoing Appellant's

Appellant's Motion for Extension of Time to File Brief. Defendant's motion is hereby

GRANTED/DENIED.

      IT IS SO ORDERED.

      Signed this _____ day of _________________, 2015 .




                                                           _______________________

                                                           JUDGE PRESIDING




                                         4